Citation Nr: 1032226	
Decision Date: 08/26/10    Archive Date: 09/01/10

DOCKET NO.  06-23 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a low back 
disorder.

2.  Entitlement to service connection for a low back disorder.

3.  Entitlement to service connection for residuals of a left 
foot injury.

4.  Entitlement to service connection for a foot fungal skin 
disorder.

5.  Entitlement to a compensable evaluation for polymorphous 
light eruption.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to October 
1968 and from December 1968 to February 1972, including service 
in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington.

In March 2010, the Veteran testified at a Travel Board hearing 
before the undersigned Veterans Law Judge.  A transcript of this 
hearing is associated with the claims folder.

The issues of entitlement to service connection for a low back 
disorder, entitlement to service connection for a foot fungal 
skin disorder, and entitlement to a compensable evaluation for 
polymorphous light eruption are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a September 2003 rating decision, the Veteran's 
application to reopen a claim of entitlement to service 
connection for a low back disorder was denied, finding that, new 
and material evidence had not been received revealing that the 
Veteran had a chronic low back disorder during service, that the 
Veteran was diagnosed with degenerative joint disease within a 
year after separation from service, that the Veteran received 
treatment for a chronic condition since discharge, or that the 
Veteran's current back disorder was associated with his active 
service.  The Veteran did not perfect an appeal.

2.  The evidence associated with the claims file since the 
September 2003 RO decision raises a reasonable possibility of 
substantiating the claim of entitlement to service connection for 
a low back disorder.

3.  The evidence fails to establish that the Veteran's left foot 
was injured in service.


CONCLUSIONS OF LAW

1.  The September 2003 rating decision that denied entitlement to 
service connection for a low back disorder is final. 38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2009).

2.  The additional evidence presented since the September 2003 
rating decision is new and material, and the claim of entitlement 
to service connection for a low back disorder is reopened. 38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2009).

3.  Residuals of a left foot injury were not incurred in service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to provide 
in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim by 
the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

Here, in regard to the Veteran's claim of entitlement to service 
connection for residuals of a left foot injury, the VCAA duty to 
notify was satisfied by way of a letter sent to the appellant in 
February 2005 that fully addressed all notice elements and was 
sent prior to the initial AOJ decision in this matter.  The 
letter informed the appellant of what evidence was required to 
substantiate the claim and of the appellant's and VA's respective 
duties for obtaining evidence.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held that, 
upon receipt of an application for a service-connection claim, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the claim 
and to provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the five 
elements of the claim, including notice of what is required to 
establish service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  In this case, although the notice 
provided did not address either the rating criteria or effective 
date provisions that are pertinent to the appellant's claim of 
entitlement to service connection for residuals of a left foot 
injury, such error was harmless given that service connection is 
being denied, and hence no rating or effective date will be 
assigned with respect to this claimed condition.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent treatment 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  The RO has obtained all pertinent VA treatment 
records.  The Veteran submitted private treatment records from 
Letterman Army Medical Center, Madigan Army Medical Center, St, 
Clare Hospital, U.S. Army Hospital in Berlin, and Drs. J.W., 
E.T.A., and D.A., and was provided an opportunity to set forth 
his or her contentions during the hearing before the undersigned 
Veterans Law Judge.

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained with 
respect to a Veteran's claim for benefits, there are four factors 
for consideration.  These four factors are:  (1) whether there is 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases manifesting 
during an applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated with 
the Veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court has stated that 
this element establishes a low threshold and requires only that 
the evidence "indicates" that there "may" be a nexus between 
the current disability or symptoms and the Veteran's service.  
The types of evidence that "indicate" that a current disability 
"may be associated" with military service include, but are not 
limited to, medical evidence that suggests a nexus but is too 
equivocal or lacking in specificity to support a decision on the 
merits, or credible evidence of continuity of symptomatology such 
as pain or other symptoms capable of lay observation.  McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  

In this case, although there is evidence that the Veteran may be 
currently diagnosed with a left foot disorder, there is no 
credible evidence that the Veteran's left foot was injured in 
service.  As such, the Board finds that there is no need to 
afford the Veteran a VA medical examination regarding residuals 
of a left foot injury in service.

Significantly, neither the appellant nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, no 
further notice or assistance to the appellant is required to 
fulfill VA's duty to assist the appellant in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 
143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

In regard to the veteran's application to reopen a claim of 
entitlement to service connection for a low back disorder, as the 
Board is reopening the veteran's claim, the finding is favorable 
to the Veteran and no further action is required to comply with 
the VCAA.

II.  Application to Reopen

In a September 2003 rating decision, the RO denied the Veteran's 
application to reopen a claim of entitlemen to service connection 
for a low back disorder on the basis that there was no new and 
material evidence that the Veteran had a chronic back condition 
in service, was diagnosed with degenerative joint disease within 
a year of separation from service, received treatment for a 
chronic condition since discharge, or that his low back disorder 
was related to the Veteran's active service.  At the time of the 
September 2003 RO rating decision the pertinent evidence of 
record included the Veteran's service treatment records, records 
of treatment at Madigan Army Medical Center dated through October 
1997, records of treatment at Letterman Army Medical Center dated 
through October 1990, U.S. Army Hospital in Berlin, a VA 
treatment note regarding the low back dated in October 1990, and 
VA Compensation and Pension (C&P) examination reports dated in 
March 1991 and April 1993.

The September 2003 RO rating decision became final based on the 
evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 3.104(a), 3.160(d), 20.302(a), 20.1103.  However, if new and 
material evidence is presented or secured with respect to a claim 
that has been disallowed the Secretary shall reopen the claim and 
review the former disposition of the claim.  38 U.S.C.A. § 5108; 
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

Where the claim is filed on or after August 29, 2001, under 38 
C.F.R. § 3.156(a), evidence is considered "new" if it was not 
previously submitted to agency decision makers.  "Material" 
evidence is evidence which, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material evidence 
can be neither cumulative nor redundant of the evidence of record 
at the time of the last prior final denial of the claim sought to 
be reopened, and must raise a reasonable possibility of 
substantiating the claim.  For the purpose of determining whether 
a case should be reopened, the credibility of the evidence added 
to the record is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

The Veteran filed his application to reopen a claim of 
entitlement to service connection for schizophrenia in December 
2004.  The pertinent evidence received subsequent to the 
September 2003 RO rating decision includes a statement from the 
Veteran's physician, dated in January 2005.  The statement 
indicates that the physician "would agree that [the Veteran's] 
low back problems started in Dec[ember] 1966 while on active 
duty.  This subsequently progressed to result in a herniated disc 
which required surgery in 1990 and again in 1998."  The Board 
finds that the evidence submitted since the September 2003 RO 
rating decision is new in that it was not associated with the 
claims folder prior to the September 2003 RO rating decision.  In 
addition, the Board finds that the evidence is material because 
it reveals that the Veteran's low back disorder may be associated 
with the Veteran's active service.

Therefore, for the foregoing reasons, the Board finds that new 
and material evidence to reopen the claim of entitlement to 
service connection for a low back disorder has been received and 
that the appeal must be reopened.  

III.  Service Connection

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 101(16), 1110, 1131; 38 C.F.R. § 3.303.  
Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence including that pertinent 
to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

Generally, to establish service connection, there must be (1) 
medical evidence of a current disability, (2) medical evidence, 
or in certain circumstances lay testimony, of in- service 
incurrence or aggravation of an injury or disease, and (3) 
medical evidence of a nexus between the current disability and 
the in-service disease or injury.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  The United States Court of Appeals for the 
Federal Circuit (Federal Circuit) has held that a Veteran seeking 
disability benefits must establish the existence of a disability 
and a connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

The Federal Circuit has also recognized the Board's "authority 
to discount the weight and probity of evidence in light of its 
own inherent characteristics and its relationship to other items 
of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

The Veteran seeks entitlement to service connection for residuals 
of a left foot injury.  The Veteran contends that a fifty-five 
gallon metal drum fell on and fractured his left foot in service.  
He states that he was treated with a cast of the left foot for an 
extended period of time and that he has had to use a cane since 
service due to his residuals of a left foot injury.

The Veteran's service treatment records do not reveal any 
complaint, diagnosis, or treatment for any fracture of the left 
foot.  The Veteran's post service treatment records reveal that 
the Veteran complained of left foot pain in May 2005 and was 
noted to have Lisfranc joint crepitus.  There is no medical 
evidence of record associating any current residuals of a left 
foot injury with the Veteran's active service.

The Board finds that entitlement to service connection for 
residuals of a left foot injury is not warranted.  The Veteran's 
post service treatment records reveal that the Veteran may 
currently have a left foot disorder.  There is no indication in 
the Veteran's post service treatment records that any current 
left foot disorder may be related to the Veteran's active 
service.  The Board acknowledges that the Veteran has reported 
that he fractured his left foot in service and that he was 
treated with a cast.  However, there is no evidence in the 
Veteran's service treatment records that the Veteran was ever 
treated for a left foot disorder.  The Board finds that routine 
medical care was available during the Veteran's service in the 
Republic of Vietnam, as indicated by the Veteran's treatment 
while stationed in the Republic of Vietnam (ie: treatment in 
August 1967), and finds that an injury as severe as a broken foot 
requiring casting would very likely be, at least minimally, 
noted.  Therefore, the Board finds the Veteran's reports of 
injuring his left foot in service to lack credibility.  As such, 
the Board finds that in the absence of any credible evidence that 
the Veteran injured his left foot in service the preponderance of 
the evidence is against entitlement to service connection.  
Therefore, entitlement to service connection for residuals of a 
left foot injury is denied.


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for a low back disorder, is 
reopened.

Entitlement to service connection for residuals of a left foot 
injury is denied.


REMAND

The Veteran seeks entitlement to service connection for a low 
back disorder, entitlement to service connection for a foot 
fungal skin disorder, and entitlement to a compensable evaluation 
for polymorphous light eruption.

The Veteran reported in his testimony at the hearing before the 
undersigned Veterans Law Judge that he receives consistent 
treatment for his back disorder at Madigan Army Medical Center 
and that he received treatment for a skin condition at the 
American Lake VA Medical Center in the summer of 2009.

Review of the claims file does not reveal any associated 
treatment records regarding the Veteran's low back disorder dated 
since August 2008.  In addition, the claims folder does not 
reveal any treatment records from the American Lake VA Medical 
Center dated between May 2005 and July 2006 or since March 2008. 

The Board notes that VA is required to make reasonable efforts to 
help a claimant obtain records relevant to his claim, whether or 
not the records are in Federal custody.  See 38 U.S.C.A. 
§ 5103A(b)(1); 38 C.F.R. § 3.159(c)(1).  In Bell v. Derwinski, 2 
Vet. App. 611 (1992), the Court held that VA has constructive 
notice of VA generated documents that could reasonably be 
expected to be part of the record, and that such documents are 
thus constructively part of the record before the Secretary and 
the Board, even where they are not actually before the 
adjudicating body.  In light of the incomplete VA treatment 
records associated with the claims folder, the RO should attempt 
to obtain complete copies of the Veteran's VA clinical records 
from the American Lake VA Medical Center.  In addition, after 
obtaining adequate authorization, the RO should attempt to obtain 
complete copies of the Veteran's treatment records from the 
Madigan Army Medical Center.

As noted above, in a statement dated in January 2005, Dr. J.W. 
stated that he "would agree that [the Veteran's] low back 
problems started in Dec[ember] 1966 while on active duty.  This 
subsequently progressed to result in a herniated disc which 
required surgery in 1990 and again in 1998."  However, the 
physician gave no rationale for his opinion.  The United States 
Court of Appeals for Veterans Claims (Court) has held that a 
medical examination report must contain not only clear 
conclusions with supporting data, but also a reasoned medical 
explanation connecting the two.  See Nieves-Rodriguez v. Peake, 
22 Vet. App. 295 (2008); Stefl v. Nicolson, 21 Vet. App. 120, 124 
(2007) ("[A]medical opinion ... must support its conclusion with 
an analysis that the Board can consider and weigh against 
contrary opinions.").  In light of the information provided 
above, a request for a medical examination and opinion is 
warranted in this case.  See Charles v. Principi, 16 Vet. App. 
370 (2002); see also 38 C.F.R. § 3.159(c)(4) (a medical 
examination or opinion is necessary if the information and 
evidence of record does not contain sufficient competent medical 
evidence to decide the claim).

The Board notes that, to date, VA has neither afforded the 
Veteran an examination nor solicited a medical opinion as to the 
onset and/or etiology of his foot fungal skin disorder.  Under 38 
U.S.C.A. § 5103A(d)(2), VA must provide a medical examination 
and/or obtain a medical opinion when there is:  (1) competent 
evidence that the Veteran has a current disability (or persistent 
or recurrent symptoms of a disability); (2) evidence establishing 
that he suffered an event, injury or disease in service or has a 
disease or symptoms of a disease within a specified presumptive 
period; (3) an indication the current disability or symptoms may 
be associated with service; and (4) there is not sufficient 
medical evidence to make a decision.  See Wells v. Principi, 326 
F.3d 1381 (Fed. Cir. 2003); McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  

The Board notes that the Veteran was treated in service for 
athletes foot in October 1968.  The Veteran contends that he has 
suffered from a foot fungus condition since service, that his 
wife has helped to debride his feet, and that he has not recently 
obtained treatment for his feet due to finding an effective 
product for self treatment.  The Board notes that in a VA 
treatment note, dated in May 2005, the Veteran was found to have 
an erythematous rash in a moccasin distribution over both feet 
with maceration between the toes on the left foot.  The physician 
diagnosed the Veteran with "rule out" leg length difference and 
tinea pedis.  The Veteran was prescribed gentian violet and 
Mycelex cream.  The Veteran was scheduled for a follow up 
appointment in four weeks; however, these records have not been 
associated with the claims folder, as noted above.  As such, the 
Board finds that the Veteran must be afforded a VA medical 
examination to determine the nature and etiology of the Veteran's 
reported foot fungal disorder.

The most recent VA examination evaluating the Veteran's 
polymorphous light eruption was performed in December 2008.  
Since that time, in the Veteran's testimony at a hearing before 
the undersigned Veterans Law Judge in March 2010, the Veteran 
reported that he had a skin breakout in the summer of 2009.  As 
such, the Board finds that this indicates a reported increase in 
the severity of the Veteran's polymorphous light eruption and, 
therefore, the claim must be remanded to afford the Veteran an 
opportunity to undergo a contemporaneous VA examination to assess 
the current nature, extent and severity of his polymorphous light 
eruption disability.  See Snuffer v. Gober, 10 Vet. App. 400, 403 
(1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995).

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain and associate with 
the claims file all VA treatment records 
pertaining to the Veteran from the American 
Lake VA Medical Center. 

2.  After securing the proper 
authorization, request treatment records 
pertaining to the Veteran from Madigan Army 
Medical Center.  Any additional pertinent 
records identified by the appellant during 
the course of the remand should also be 
obtained, following the receipt of any 
necessary authorizations from the 
appellant, and associated with the claims 
file.

3.  After completing the above development, 
arrange for the Veteran to undergo an 
appropriate VA examination to determine the 
nature, extent, onset and etiology of any 
low back disorder found to be present.  The 
claims folder should be made available to 
and reviewed by the examiner.  The examiner 
should indicate in his/her report whether 
or not the claims file was reviewed.  All 
indicated studies should be performed, and 
all findings should be reported in detail.  
The examiner should comment on the 
Veteran's report of in-service back injury, 
and opine as to whether it is at least as 
likely as not (a 50 percent or greater 
probability) that any low back disorder 
found to be present is related to or had 
its onset during service, and particularly, 
to his in-service back injury.  The 
rationale for all opinions expressed should 
be provided in a legible report.

4.  Arrange for the Veteran to undergo an 
appropriate VA examination to determine the 
nature, extent, onset and etiology of any 
foot fungal skin disorder found to be 
present.  The claims folder should be made 
available to and reviewed by the examiner.  
All indicated studies should be performed, 
and all findings should be reported in 
detail.  The examiner should comment on the 
Veteran's report regarding the onset and 
continuity of symptomatology, the lay 
statements of record relating to the 
Veteran's foot fungal skin disorder since 
service, and opine as to whether it is at 
least as likely as not (a 50 percent or 
greater probability) that any foot fungal 
skin disorder is related to or had its 
onset during service, and particularly, to 
his in service treatment for foot fungus.  
The rationale for all opinions expressed 
should be provided in a legible report.  

5.  The Veteran should be afforded an 
appropriate VA examination to determine the 
nature, extent and severity of his 
polymorphous light eruption disorder.  The 
claims folder should be made available to 
the examiner for review before the 
examination.  The examiner should note in 
the examination report that the claims 
folder and the remand have been reviewed.  
All indicated tests and studies should be 
performed.  The examiner should set forth 
the complete rationale for all opinions 
expressed and conclusions reached in a 
legible report.

6.  Thereafter, the readjudicate the 
Veteran's claims.  If the benefits sought 
on appeal are not granted in full, the 
Veteran and his representative should be 
issued a supplemental statement of the case 
and provided an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


______________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


